Exceptions overruled. The judge directed verdicts for the plaintiff in these actions of contract brought by the holder of two promissory notes against the makers and also the indorsers (including the defendant MacNeil individually), who waived demand, notice, and protest. The defendants admitted that the notes were validly executed, that the signatures and indorsements thereon were genuine, and that the makers received the full amount set forth in said notes. The judge excluded evidence that a third party, a depositor, made a claim by letter against the plaintiff for some checks which were supposedly forged. The defendants were not harmed by the exclusion of the evidence as there is nothing to show what were the contents of the letter. Lane v. Epinard, 318 Mass. 664, 667-668. Even if we assume that the letter was the order and release of funds referred to in the defendants’ answers setting up payment, there was no error, for the letter did not constitute payment of the notes. Doody v. Pierce, 9 Allen, 141, 143. Borden v. Sackett, 113 Mass. 214, 217. Austin v. Papanti, 197 Mass. 584, 586. Westminster National Bank v. Graustein, 270 Mass. 565, 586.